PER CURIAM.
The defendants suffered an adverse verdict at the hands of the jury and final judgment was entered thereon. Upon this appeal, they present three points — the first attacks the jurisdiction of the court upon the basis of the amount involved; the second, the sufficiency of the evidence; and the third urges that the court erred by interrupting the jury’s deliberations with the admonition that they must shortly return a verdict or be discharged.
Our examination of the record convinces us that there was a good-faith claim of an amount sufficient to bring the cause within the jurisdiction of the circuit court, and that there was sufficient evidence to take the case to the jury.
Upon the third point, we find that the appellant is not in a position to urge error upon appeal inasmuch as he failed to enter objection, either at the time of the occurrence or by motion for new trial. Cf., Upchurch v. Mizell, 50 Fla. 456, 40 So. 29; Baxley v. State, 72 Fla. 228, 72 So. 677; Watkins v. Riverside Military Academy, 156 Fla. 398, 23 So.2d 386; Marsh v. Sarasota County, Fla.App.1957, 97 So.2d 312.
Affirmed.